December 29, 2006


Mr. Mark C. Brodeur
Brodeur Law Firm
3102 Oak Lawn Ave., Ste. 700
Dallas, TX 75219

Mr. Rafael Edward Cruz
Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, TX 78711-2548
Ms. Judith R. Blakeway
Strasburger & Price
300 Convent, Suite 900
San Antonio, TX 78205-3710

RE:   Case Number:  05-0340
      Court of Appeals Number:  04-04-00658-CV
      Trial Court Number:  02-12-40954-CV

Style:      BEN BOLT-PALITO BLANCO CONSOLIDATED INDEPENDENT SCHOOL DISTRICT
      v.
      TEXAS POLITICAL SUBDIVISIONS PROPERTY/CASUALTY JOINT SELF-INSURANCE
      FUND

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Dan Crutchfield|
|   |                   |
|   |Mr.  R.  David     |
|   |Guerrero           |
|   |Mr. Rance L. Craft |